VARIABLE INSURANCE PRODUCTS FUNDS, FIDELITY DISTRIBUTORS CORPORATION and TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY Schedule A Separate Accounts and Associated Contracts Revised May 1, 2014 Accounts Products TFLIC Series Life Account TFLIC Financial Freedom Builder TFLIC Freedom Elite Builder TFLIC Freedom Wealth Protector TFLIC Freedom Elite Builder II TFLIC Transamerica Journey Separate Account VA BNY Transamerica LandmarkSM NY Variable Annuity Transamerica LibertySM NY Variable Annuity Transamerica AxiomSM NY Variable Annuity Transamerica Advisor EliteSM Variable Annuity (NY) Transamerica Variable Annuity Series Partners Variable Annuity Series Transamerica AxiomSM II Transamerica Advisor EliteSM II Transamerica Variable Annuity O-Share TFLIC Series Annuity Account TFLIC Freedom PremierSM TR-Fidelity VIP II Contrafund® Portfolio TA-AP-2001-CONT TFLIC Separate Account VNY Advisor’s Edge® NY Variable Annuity TFLIC Separate Account C MarqueeSM Variable Annuity
